                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ANHEUSER BUSCH EMPLOYEE                   )
CREDIT UNION,                             )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:18 CV 1208 CDP
                                          )
TRAVELERS PROPERTY                        )
CASUALTY COMPANY OF                       )
AMERICA, et al.,                          )
                                          )
            Defendants.                   )

                           MEMORANDUM AND ORDER

      In this liability insurance coverage dispute, plaintiff Anheuser Busch

Employee Credit Union (“ABECU”) seeks to enforce its insurers’ alleged coverage

obligations for damages incurred litigating and settling a consumer class action

lawsuit. The defendants, Travelers Property Casualty Company of America and

The Charter Oak Fire Insurance Company (jointly, “Travelers”), now move for

summary judgment, contending the insurance policies issued to ABECU exclude

coverage for the damages alleged in the underlying class action. For the reasons

that follow, I conclude that there was no potential for coverage under the relevant

policies, and that Travelers had no duty to defend ABECU from the underlying

claims or indemnify it against the resulting damages. Travelers is accordingly
entitled to summary judgment on the plaintiff’s complaint and on the defendants’

counterclaim for declaratory judgment.

                                    Factual Background1

       ABECU is a Missouri-chartered credit union which provides a wide range of

financial services to its members, including consumer loans for vehicle purchases.2

On July 29, 2015, ABECU filed a petition in Missouri state court seeking to

recover a deficiency judgment against an individual named Daniel Wells following

its repossession and sale of Wells’ vehicle.3 On March 14, 2016, Wells filed a

counterclaim on behalf of himself, a nationwide class, and a Missouri subclass of

similarly-situated borrowers whose vehicles were repossessed and disposed of by

ABECU (hereafter, the “counterclaimants”).4

       The counterclaimants “sought relief to redress an unlawful and deceptive

pattern of wrongdoing followed by [ABECU] regarding collection . . .,

enforcement, repossession, and disposition of collateral.”5 Among other things, the

counterclaimants alleged that ABECU failed to issue UCC-compliant notices

before accelerating the maturity of the counterclaimants’ unpaid balances, before



1
  This background is provided only to contextualize the instant dispute; the relevant details of the
insurance policies and underlying lawsuit are discussed in the following sections of this Order.
2
  ABECU’s Additional Statement of Facts, ECF 44 at ¶ 44.
3
  Travelers’ Statement of Material Facts, ECF 38 at ¶ 1.
4
  The allegations as to both classes were based on the same factual and legal theories.
Counterclaim, ECF 5-1 at ¶¶ 41-42, 48.
5
  ECF 38 at ¶ 3.
                                                 2
repossessing the counterclaimants’ vehicles, before disposing of the repossessed

vehicles, and after the sale of the vehicles.6 The counterclaimants further alleged

that ABECU reported false or derogatory credit information related to the

repossessions to local and national credit bureaus.7 Broadly speaking, the

counterclaimants alleged that they suffered property damages from the loss of use

of tangible property, as well as personal injury damages in the form of defamation

and harm to credit worthiness.8

       At all relevant times, ABECU was insured under two policies issued by

Travelers; a Commercial General Liability (“CGL”) policy with a $2 million

coverage limit, and follow-form Commercial Excess Liability (“Umbrella”) policy

which provided an additional $5 million in coverage.9 The policies insured


6
  Id. at ¶¶ 4-8; ECF 5-1 at ¶¶ 67-87.
7
  Id.
8
  See ECF 5-1 at ¶ 74, ¶ 88. The counterclaim included two counts; in Count I, the nationwide
class counterclaimants sought damages for:
    a.       Loss of use of tangible property and cost of alternative transportation;
    b.       Loss resulting from the inability to obtain, or increased costs, of alternative financing;
    c.       Harm to credit worthiness, credit standing, credit capacity, character, and general
             reputation;
    d.       Harm caused by defamation, slander and libel;
    e.       Harm caused by invasion of privacy; and
    f.       Other uncertain and hard-to-quantify actual damages.
In Count II, brought only on behalf of the Missouri subclass, the counterclaimants claimed all of
the above damages in addition to:
    g.       The surplus after disposition of the collateral that would be equal to the proceeds of
             disposition less the unaccelerated balance due on the consumer loan contracts and less
             any wrongfully charged interest; and
    h.       All monies paid to [ABECU] by Wells and the Missouri Subclass for the time price
             differential and delinquency and collection charges on the consumer credit contracts.
9
  ECF 38 at ¶ 13.
                                                  3
ABECU against claims for bodily injury and property damages through coverage

labeled “Coverage A,” and against claims for personal injury and advertising

injury through coverage labeled “Coverage B.”10

       On September 29, 2017, ABECU notified Travelers of the lawsuit and made

demand on Travelers to defend against the counterclaim and indemnify ABECU

for the resulting damages.11 ABECU alleged Travelers was obligated to provide

coverage under both Coverage A, for the alleged “property damages” stemming

from the counterclaimants’ loss of use of their vehicles, and under Coverage B, for

the alleged “personal injury” damages stemming from ABECU’s issuance of

defective notices and false or derogatory credit reporting.12 In response, Travelers

issued an initial reservation of rights letter agreeing to defend ABECU, but citing

exclusions contained in Coverage A and Coverage B, denying their duty to

indemnify; Travelers later reversed course and refused to provide any defense.13

       On July 10, 2018, ABECU received court approval for a settlement with the

counterclaimants in an amount which exceeded its professional liability coverage.14

On May 29, 2018, ABECU again demanded Travelers defend and indemnify it



10
   Id. at ¶¶ 20-21.
11
   Petition, ECF 5 at ¶ 33-34.
12
   ABECU seeks coverage under Coverage A only as to the damages asserted in subparagraph (a)
of the counterclaimants’ damage allegations, see supra n. 7, and under Coverage B for all
remaining damages.
13
   Id. at ¶ 35.
14
   Id. at ¶ 39.
                                             4
under the policies, and Travelers again refused.15 ABECU thereafter filed the

instant suit against Travelers for breach of contract and vexatious refusal.

Travelers’ filed a counterclaim seeking a declaration that they have no duty under

any policy for the claims that are the subject of this lawsuit.

          Travelers has moved for summary judgment on both of ABECU’s claims.

Because there was no potential for coverage based on the facts alleged in the

counterclaim, I conclude that Travelers had no duty to defend or indemnify

ABECU, and that they are entitled to summary judgment.

                                   Legal Standards

          Missouri substantive law governs this case. Hullverson Law Firm, P.C. v.

Liberty Ins. Underwriters, Inc., 25 F. Supp. 3d 1185, 1190 (E.D. Mo. 2014). The

interpretation of the meaning of an insurance policy is a question of law. Capitol

Indem. Corp. v. 1405 Assocs., Inc., 340 F.3d 547, 547 (8th Cir. 2003). “The

general rule in interpreting insurance contracts is to give the language of the policy

its plain meaning.” Gavan v. Bituminous Cas. Corp., 242 S.W.2d 718, 720 (Mo.

banc 2008). “The burden is on the insured to prove coverage.” Wolfe Automotive

Group, LLC v. Universal Underwriters Ins. Co., 808 F.3d 729 (2015). Conversely,

the insurer bears the burden of establishing that an exclusion to coverage applies.

Shelter Mut. Ins. Co. v. Ballew, 203 S.W.3d 789, 792 (Mo. Ct. App. 2006).


15
     Id. at ¶ 48.
                                           5
      “An insurer owes two distinct duties to its insured: a duty to indemnify and a

duty to defend.” McCormack Baron Mgmt. Servs., Inc. v. Am. Guard. & Liab. Ins.

Co., 989 S.W.2d 168, 170 (Mo. banc 1999). “An insurer’s duty to defend arises

only from potential coverage based on facts: 1) alleged in the petition; 2) the

insurer knows at the outset of the case; or 3) that are reasonably apparent to the

insurer at the outset of the case.” Allen v. Cont’l W. Ins. Co., 436 S.W.3d 548, 553

(Mo. banc 2014) (citation omitted). If there is no potential for coverage based on

these facts, then the insurer has no duty to defend. Id. Where there is no duty to

defend, there is no duty to indemnify. Trainwreck West Inc. v. Burlington Ins. Co.,

235 S.W.3d 33, 44 (Mo. App. E.D. 2007). Further, “[w]here an insurer [has] no

duty to defend or indemnify under the insurance policy, there cannot be a claim for

vexatious refusal to defend or indemnify.” Arch Ins. v. Sunset Fin. Servs., 475

S.W.3d 730, 735 (Mo. App. W.D. 2015) (citation omitted). As in all cases,

summary judgment is only proper where, as here, the moving party establishes that

there is no genuine issue as to the material facts and that the movant is entitled to

judgment as a matter of law. Allen, 436 S.W.3d at 551-552.

                         Coverage A – Property Damages

      Coverage A provides insurance against claims for “Property Damage,”

which in relevant part includes damages resulting from the “loss of use of tangible

property . . . that is not physically damaged” (hereafter “loss of use” damages).

                                           6
See, e.g. 2016-17 CGL, ECF 38-5 at pg. 215. 16 To trigger coverage under

Coverage A, the damage must be caused by an “occurrence,” which is defined as

“an accident, including continuous or repeated exposure to substantially the same

general harmful conditions.” Id. at 166. Relatedly, the policies contain an

exclusion barring coverage for “‘property damage’ expected or intended from the

standpoint of the insured” (the “intended injury exclusion”). Id. at 154.

       Travelers contends that they have no obligation to cover any potential “loss

of use” damages under Coverage A because ABECU intentionally repossessed the

counterclaimants’ vehicles; in other words, Travelers argues the “loss of use”

damages were caused by ABECU’s deliberate actions, and thus not caused by an

accidental “occurrence,” notwithstanding any procedural errors in the pre- or post-

repossession notice process. Travelers additionally argues the intended injury

exclusion bars coverage because ABECU intended to cause the claimed loss of use

damages by intentionally carrying out the vehicle repossessions.

       In response, ABECU claims that “the act of repossession was not the basis

of the counterclaim,” instead characterizing the “majority” of the underlying

claims as stemming from ABECU’s negligence in the pre- and post-sale notice


16
  Travelers does not concede that the vehicle repossessions constitute “loss of use” property
damages as contemplated by the insuring agreements, and the Missouri Supreme Court has
called this assumption into question. See Allen v. Cont’l W. Ins. Co., 436 S.W.3d 548, 555 n. 6
(Mo. banc 2014). Like the Allen court, however, I need not address this question here because
there is no potential for coverage even assuming the asserted “loss of use” damages constitute
“property damage” as defined in the insuring agreements.
                                               7
drafting process. Response, ECF 43 at pg. 8-10. For this reason, ABECU

contends the “loss of use” damages are not attributable to the actual vehicle

repossessions, but rather are attributable to the counterclaimants’ inability to

redeem their vehicles post-repossession because of the defective or missing

notices. Id. at pg. 9.17 ABECU then argues that the issuance of defective notices

constitutes an accidental “occurrence,” asserting it was unforeseeable that the at-

issue notices could have subjected them to statutory liability.

       I agree with Travelers that there was no potential for coverage for any

claimed “loss of use” damages under Coverage A because the damages are

unavoidably attributable to ABECU’s deliberate vehicle repossessions, and

consequently cannot be attributed to any accidental “occurrence.” The

fundamental premise of ABECU’s argument—that the asserted “loss of use”

damages are conceptually and legally severable from the act of repossession which

causes the loss of use—has been addressed and squarely rejected by courts in

factually similar wrongful repossession cases involving nearly identical insuring

provisions. See Landers Auto Group v. Cont’l W. Ins. Co., 621 F.3d 810 (8th Cir.

2010); Allen, 436 S.W.3d.


17
  I note here that this characterization of the underlying counterclaim is somewhat misleading, at
least as to the Missouri subclass—the counterclaim specifically alleges that the “loss of use”
damages were caused by ABECU’s repossessions of the subclasses’ vehicles, not merely the
inability to redeem the vehicles post-repossession: “[ABECU] wrongfully repossessed the
collateral secured by the consumer credit contracts and caused Wells and the Missouri Subclass
the loss of use of tangible property.” Counterclaim, ECF 5-1 at ¶ 80.
                                                8
       In Landers, for example, a car dealer wrongfully repossessed a car buyer’s

vehicle after the buyer’s third-party lender erroneously failed to credit payments

made on her account. Landers, 621 F.3d at 811. In a subsequent coverage dispute,

the car dealer argued that the accounting error was an accidental “occurrence,” and

that the accounting error—as opposed to the vehicle repossession—was the cause

of the claimed “loss of use” damages. Id. at 815. Interpreting virtually identical

Arkansas law, the Eighth Circuit rejected this “square-peg-in-a-round-hole

argument” and affirmed summary judgment for the insurer, reasoning that the “loss

of use” damages did not arise from the car dealer’s accounting errors, but rather

from the intentional repossession of the plaintiff’s vehicle. Id. The Court further

held that even if the “loss of use” damages were attributed to the pre-repossession

accounting error, coverage was unavailable because the accounting error did not

constitute an accidental “occurrence” within the meaning of the policy.18

       Similarly, in Allen, a defendant lending company was sued for “loss of use”

damages after wrongfully repossessing the plaintiff’s vehicle. Allen, 436 S.W.3d

at 550. The defendant argued that the damages stemming from the plaintiff’s loss

of use were caused by an “occurrence” because it had mistakenly determined it had

a right to repossess the vehicle. Id. at 555. The Missouri Supreme Court


18
  “[T]he plain language of the word ‘accident’ when read in context with the . . . [‘occurrence’]
definition in the Commercial policy makes it clear the policy refers to physical accidents as
opposed to accounting errors.” Id. at 815.
                                                9
disagreed, holding that the intentional act of repossession caused the “loss of use”

harm and that an “expected or intended injury” exclusion identical to the at-issue

exclusion in the CGL consequently barred coverage for the resulting damages:

“Even assuming the loss of the [vehicle] itself could amount to ‘loss of use’ within

the meaning of the policy, the exclusion plainly barred coverage because

[defendant] intended both the act that caused [plaintiff’s] harm and also the harm

itself.” Id. (citing Landers, 621 F.3d).

       I reach the same commonsense conclusion as the courts in Landers and

Allen in holding that the “loss of use” damages here flowed from the repossessions

which literally caused the loss of use. Because repossessing a vehicle is an

intentional act, the resulting damages are necessarily considered intentional as

well, and cannot be considered the result of an accidental “occurrence.” Id.;

Landers, 621 F.3d at 815. This would remain the case here even if the “loss of

use” damages were attributed to any pre- or post-repossession administrative errors

committed by ABECU because such errors do not constitute accidental

“occurrences” within the meaning of the policies.19 Moreover, the intended injury


19
  On this point, I reach the same conclusion as the Eighth Circuit in Landers because
“occurrence” is defined identically in both insuring agreements, see Landers, 621 F.3d at 815,
and “accident” is defined essentially identically under Missouri and Arkansas state law.
Compare Columbia Ins. Grp., Inc. v. Cenark Project Mgmt. Servs., Inc., 491 S.W.3d 135, 139
(Ark. 2016); with Columbia Mut. Ins. Co. v. Epstein, 329 S.W.3d 667, 672 (Mo. App. E.D.
2007). To the extent ABECU relies on Wolfe Automotive Grp., LLC, v. Universal Underwriters
Ins. Co., 808 F.3d 729 (8th Cir. 2015) to support the opposite proposition, its reliance is
misplaced; the dispositive insuring provision in Wolfe covered damages arising from “wrongful
                                              10
exclusion bars Travelers’ coverage obligations under Coverage A because ABECU

intended both the act which caused the loss of use and the claimed “loss of use”

damages. For all these reasons, Travelers had no duty to defend or indemnify

ABECU for any damages potentially covered under Coverage A.

                        Coverage B – Personal Injury Damages

       Coverage B provides that ABECU “will pay those sums that the insured

becomes legally obligated to pay as damages because of ‘Personal Injury’ or

‘Advertising Injury to which this insurance applies.’”20 See ECF 38-5 at pg. 157.

“Personal injury” is defined:

       (1) False arrest, detention, or imprisonment;
       (2) Malicious prosecution;
       (3) The wrongful eviction from, wrongful entry into, or invasion of the right
           of private occupancy of a room, dwelling or premises that a person
           occupies . . .
       (4) Oral or written publication, including publication by electronic means, of
           material that slanders or libels a person or organization or disparages a
           person’s or organization’s goods, products or services . . . .
       (5) Oral or written publication, including publication by electronic means, or
           material that: (a) appropriates a person’s name, voice, photograph or
           likeness; or (b) unreasonably places a person in a false light.

See ECF 38-5 at pg. 177. The parties generally agree that the asserted damages

stemming from ABECU’s allegedly false or derogatory credit reporting would be




repossessions” specifically, not “property damages” consisting of the “loss of use of tangible
property.” Wolfe, 808 F.3d at 730-731.
20
   Only the “personal injury” provision is relevant here, as the class counterclaimants did not
allege ABECU committed any conduct constituting an “advertising injury.” ECF 38 at ¶ 12.
                                                11
covered as “personal injury” damages under the above definition. See Travelers’

Memorandum in Support, ECF 39 at pg. 11. The parties disagree, however, over

the interpretation of a “professional credit union financial services” exclusion

added by endorsement to the CGL and Umbrella policies, and the effect of the

exclusion on Travelers’ coverage obligations.

      As relevant to Coverage B, the professional services exclusion provides:

“This insurance does not apply to ‘personal injury’ . . . arising out of providing or

failing to provide professional ‘credit union financial services’ by any insured to

others.” ECF 38-5 at pg. 193. “Credit union financial services” is defined:

      (a) Any of the services that any insured provides or is required to provide
         for any insured’s customer, including insurance services, investment
         services, real estate services, tax services, trust services and other similar
         services, under:
            (1) An agreement between any insured and the customer; or
            (2) A written contract or agreement between the insured and a third
                party in which any insured agrees to provide such services for the
                customer on behalf of the third party;
      (b) Planning, managing, advising on or acting in a fiduciary capacity for any
         deposit account;
      (c) Evaluating, analyzing, administering, managing, advising on or
         servicing, or providing opinions or instructions in connection with, any of
         the following operations or activities:
            (1) Lending, leasing, or extension of credit; or
            (2) Credit card or debit card;
      (d) Checking or reporting of credit;
      (e) Maintaining or providing information concerning any financial account,
         record or balance. . . .




                                          12
Id. Citing this exclusion, Travelers argues that all otherwise-covered “personal

injury” damages alleged in the underlying counterclaim are specifically excluded

from coverage by provisions (c)(1), (d), and (e).

       ABECU does not dispute that the alleged “personal injury” damages arise

out of ABECU’s provision or failure to provide “credit union financial services” as

defined in the CGL. However, ABECU contends that the scope of the professional

services exclusion is so broad that it effectively revokes all coverage that Coverage

B purports to provide; for this reason, ABECU asks the Court to declare the entire

professional services exclusion patently ambiguous. ABECU additionally argues

that the professional services exclusion is ambiguous because the word

“professional” is not defined in the insuring agreements. Somewhat

incongruously, ABECU argues that the wrongful conduct alleged in the

counterclaim did not involve any “professional” services under a judicially-

adopted definition of the word, making the exclusion inapplicable to the

underlying claims.

       By its terms, the professional services exclusion plainly bars Travelers’

coverage obligations for all “personal injury” damages alleged in the

counterclaim.21 Moreover, for the following reasons, I conclude that the exclusion


21
   The notice-related allegations involve “maintaining or providing information concerning any
financial account, record or balance” as defined in subparagraph (e) of the “credit union financial
services” definition, and the credit reporting allegations involve the “reporting of credit” and
                                                13
is unambiguous and, therefore, dispositive as to Travelers’ motion for summary

judgment.

       First, the professional services exclusion is not patently ambiguous for

reasons of overbreadth. “It is well-settled that where one section of an insurance

policy promises coverage and another takes it away, the contract is ambiguous.”

Owners Ins. Co. v. Craig, 514 S.W.3d 614, 617 (Mo. banc 2017) (citation and

quotation omitted). However, “[a]n insured cannot create an ambiguity by reading

only a part of the policy and claiming that, read in isolation, that portion of the

policy suggests a level of coverage greater than the policy actually provides when

read as a whole.” Id. “[T]he risk insured against is made up of both the general

insuring agreement as well as the exclusions and definitions.” Dutton v. Am.

Family Mut. Ins. Co., 454 S.W.3d 319, 323-24 (Mo. banc 2015). While Missouri

law “strictly construes exclusionary clauses against the drafter,” Burns v. Smith,

303 S.W.3d 505, 510 (Mo. banc 2010), the “mere existence of limitations and

exclusions to broad coverage provisions does not, in and of itself, create ambiguity

in the contract.” Naeger v. Farmers Ins. Co., 436 S.W.3d 654, 660 (Mo. Ct. App.

2014); see also Todd v. Missouri United Sch. Ins. Council, 223 S.W.3d 156, 162-

163 (Mo. banc 2007) (“Definitions, exclusions, conditions and endorsements are




“managing . . . [the] lending, leasing or extension of credit” as defined in subparagraphs (d) and
(c)(1), respectively.
                                                14
necessary provisions in insurance policies. If they are clear and unambiguous

within the context of the policy as a whole, they are enforceable.”).

       The CGL is a standard general liability policy intended to “protect against

the unpredictable, potentially unlimited liability that can be caused by accidentally

causing injury to other persons or their property.” Columbia Mut. Ins. Co. v.

Schauf, 967 S.W.2d 74, 77 (Mo. banc 1998) (citation omitted). Typically, such

policies are “not intended to protect business owners against every risk of

operating a business.” Id. “In particular, [CGL policies] often exclude from

coverage those risks that business management can and should control and

manage.” View Home Owner’s Ass’n v. The Burlington Ins. Co., 552 S.W.3d 726,

730 (Mo. Ct. App. 2018) (citation and internal quotation omitted). The CGL here

is no different—while the professional services exclusion limits Coverage B to

exclude coverage for certain controllable business risks, it does not entirely nullify

the coverage provided by Coverage B. 22 Accordingly, because ABECU’s

exposure to liability for “personal injury” damages is not limited to claims which

may stem from its provision of “professional credit union financial services,” the



22
  For example, the professional services exclusion could not conceivably bar coverage for
damages claimed under subparagraphs (1), (2), (3) of the “personal injury” definition, such as a
claim by an individual falsely detained by an ABECU branch on suspicion of committing a
crime on the premises. Nor would the professional services exclusion bar coverage for damages
under subparagraph (4) resulting from a defamation suit brought by a rival bank for a press
release disparaging its integrity, or a claim for damages under subparagraph (5) stemming from
an appropriation suit if ABECU improperly used a celebrity’s likeness in a publication.
                                               15
exclusion of those specific damages from coverage does not render the whole

professional services exclusion fatally ambiguous.

      As to ABECU’s second argument, the professional services exclusion is not

rendered ambiguous merely because the word “professional” is not defined in the

insuring agreements. While an insurance contract may be held ambiguous “when

there is duplicity, indistinctness, or uncertainty in the meaning of the language of

the policy,” Owners Ins. Co., 514 S.W.3d at 617, “[t]he failure of a policy to define

a term does not, in and of itself, render it ambiguous.” Trainwreck, 235 S.W.3d at

40. Instead, when a term is undefined, “the language in a policy is given its

ordinary meaning unless another meaning is plainly intended.” Schauf, 967

S.W.2d at 77. I therefore read “professional” in context with the terms it

describes— “credit union financial services”—and afford it its plain, ordinary, and

expected meaning: “It is recognized that a ‘professional act or service’ is one

arising out of a vocation, calling, occupation or employment involving specialized

knowledge, labor or skill, and the labor or skill involved is predominately mental

or intellectual rather than physical or manual.” American Economy Ins. Co. v.

Jackson, 476 F.3d 620, 625 (8th Cir. 2007) (interpreting Missouri law). Because

“professional” has a plain and ordinary meaning as applied to insurance contract

interpretation under Missouri law, the exclusion is not ambiguous.




                                         16
      In the alternative to its second argument, ABECU suggests that because the

word “professional” precedes “credit union financial services” and is not defined in

the policies, the services specified in the exclusion must be filtered through the

definition of “professional” set forth above in Jackson, 476 F.3d at 625. ABECU

asserts that allegedly non-professional “administrative support” employees

prepared the defective notices by furnishing pre-existing notice templates with

loan-specific information, and that its derogatory credit reporting was a largely

automated process; for these reasons, ABECU contends that these liability-

triggering services were not “professional” in nature, and thus not within the scope

of the professional services exclusion. See ECF 44 at pg. 28-29. This argument is

unpersuasive for several reasons.

      First, the policies simply do not reflect that the parties intended the adjective

“professional” to have any meaningful bearing on the interpretation and scope of

the professional services exclusion. The applicability of the exclusion is plainly

stated—Travelers has no obligation to cover ABECU’s liability for any damages

flowing from the provision of the specific services outlined in the “credit union

financial services” definition. The inclusion of the word “professional” does not

necessarily imply that the exclusion is inapplicable to the “non-professional”

provision of those same specifically-defined services; on the contrary, if the parties

intended to impose such a significant limitation on the scope of the exclusion, they

                                          17
certainly would not have left the operative differentiator—“professional”—

undefined. Adopting ABECU’s interpretation of the exclusion would belie the

plain language of the exclusion and contravene the reasonable expectations of the

parties. See Standard Artificial Limb, Inc. v. Allianz Ins. Co., 895 S.W.2d 205, 209

(Mo. Ct. App. 1995) (“In construing an insurance policy, the words must be given

their plain meaning, consistent with the reasonable expectations, objectives, and

intent of the parties.”).

       Regardless, even if I liberally construe the policy in ABECU’s favor and

apply the “professional” filter set forth in Jackson to the “credit union financial

services” definition, the liability-triggering services at issue here were

unquestionably “professional” in nature. The legally deficient content of the

notices was the basis of the underlying notice-related claims—not any errors

stemming from the manual input of loan-specific information.23 Ensuring statutory

compliance in the creation and issuance of UCC notices requires the “specialized

knowledge” and “mental or intellectual” skills of an educated and experienced

legal professional, and specifically, a legal professional with technical expertise in

the complicated area of UCC secured transactions law. Jackson, 476 F.3d at 625.




23
  “The principal legal question common to Wells and each class member is whether the presale
and post-sale notices sent by [ABECU], or someone at its direction, complied with the UCC.”
Plaintiff’s Additional Material Facts, ECF 44 at ¶ 53; see also Aff. of Jerry Steinkuehler, ECF
44-2
                                              18
       The “professional” nature of those services cannot be circumvented by

attributing blame to administrative staff who, as ABECU admits, were expressly

prohibited from varying from the preexisting notice templates and established

repossession protocols.24 Moreover, the mere fact that clerical employees

participated in the notice preparation process is immaterial: “In determining

whether a particular act is of a professional nature or a ‘professional service’ we

must look not to the title or character of the party performing the act, but to the act

itself.” Jerome Grp., Inc. v. Cincinnati Ins. Co., 257 F. Supp. 2d 1217, 1224 (E.D.

Mo. 2003) (citation omitted). Similarly, because the derogatory credit reporting

claims stemmed from those same errors associated with the vehicle repossessions,

the reporting claims are also unavoidably attributable to ABECU’s provision of

“professional” credit union financial services.25 Accordingly, to the extent such a

conclusion is warranted, I conclude that the liability-triggering services were

“professional” in nature and the resulting “personal injury” damages thus excluded

from coverage.

       In sum, the professional services exclusion excludes Travelers’ coverage

obligations for all “personal injury” damages flowing from ABECU’s provision of


24
   “The administrative support staff who prepares and sends these notices exercises no discretion
and may not vary from the template requirements or the repossession protocols.” ECF 44-2 at ¶
2.
25
   “In the case of a repossession, the member-specific data that is inputted into the system to
prepare the notices referenced in paragraph 2 is the source of some of the information that is
contained in the automated upload to the credit bureaus.” ECF 44-2 at ¶ 6.
                                               19
the financial services which prompted the underlying counterclaim, and so there is

no possibility of coverage under Coverage B. The exclusion is a standard

limitation of liability for ABECU’s controllable business risks, and it is not

rendered ambiguous merely because the word “professional,” which has a plain

and ordinary meaning under Missouri law, was left undefined in the policies. To

that end, there is no reasonable construction of the exclusion—including the word

“professional”—under which the exclusion would not apply to bar Travelers’

coverage obligations.

                                     Conclusion

      There was no possibility of coverage for any property damages potentially

covered under Coverage A because the claimed “loss of use” damages were not

caused by an “occurrence,” and because the intended injury exclusion applies to

bar Travelers’ coverage obligations. Nor was there a possibility of coverage for

any “personal injury” damages potentially covered under Coverage B because all

such damages stemmed from ABECU’s provision of credit union financial services

unambiguously excluded from coverage. For these reasons, Travelers had no duty

to defend ABECU against the counterclaim nor to indemnify ABECU for the

resulting damages, and so it is entitled to summary judgment on ABECU’s claims

for breach of contract and vexatious refusal. For the same reasons defendants are




                                         20
entitled to summary judgment on their counterclaim for a declaration that they

have no duty to defend or indemnify in connection with those claims.

      As there are no remaining issues of material fact and Travelers have shown

that they are entitled to judgment as a matter of law,

      IT IS HEREBY ORDERED that defendants Travelers Property Casualty

Company of America and The Charter Oak Fire Insurance Company’s motion

for summary judgment [37] is GRANTED.

      An appropriate judgment is entered herewith.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 6th day of April, 2020.




                                         21
